Title: From Thomas Jefferson to Richard Fitzhugh, 26 March 1805
From: Jefferson, Thomas
To: Fitzhugh, Richard


                  
                     Dear Sir 
                     
                     Monticello Mar. 26. 05.
                  
                  Immediately on my arrival at home I sent to three different persons to whom I had given the large oat the last year. every one of them had already sown the whole of what they had. after the next harvest however I shall be able to secure you some & will attend to it.   I have taken the earliest moment in my power to copy Triplett’s survey for you which I now send; and I sincerely wish you success in the road proposed. Accept my friendly salutations & respects to mrs Fitzhugh
                  
                     Th: Jefferson 
                     
                  
               